Citation Nr: 1744694	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  16-11 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for tricompartmental degenerative joint disease of the left knee.

2.  Entitlement to a compensable disability rating for degenerative joint disease of the left knee with limited extension.

3.  Entitlement to a disability rating in excess of 10 percent for laxity of the left knee.


REPRESENTATION

Veteran represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his niece and fiduciary, and his niece's husband
ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1943 to July 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the June 2012 rating decision, the RO denied entitlement to a disability rating in excess of 20 percent for tricompartmental osteoarthritis of the left knee and a disability rating in excess of 10 percent for laxity of the left knee.  In April 2013, the Veteran submitted a VA Form 21-525 claim form in which he expressed disagreement with the disability ratings assigned to his two service-connected left knee disabilities.  The RO issued a rating decision in February 2014 in which it denied increased disability ratings for both left knee disabilities.  The Veteran resubmitted his April 2013 claim form in March 2014, which was construed by the RO as new claims for increased disability ratings for his left knee disabilities and denied in an August 2014 rating decision.  The August 2014 rating decision also granted service connection for degenerative joint disease of the left knee with limited extension at a noncompensable disability rating effective April 23, 2013.  In March 2015, the Veteran submitted claims for increased disability ratings for the three service-connected left knee disabilities.  The RO denied increased disability ratings for all three of the Veteran's left knee disabilities in August 2015. 

The Board finds that the April 2013 claim must be construed as a Notice of Disagreement (NOD); effectively preserving his appeal for entitlement to a disability rating in excess of 20 percent for tricompartmental osteoarthritis of the left knee and a disability rating in excess of 10 percent for laxity of the left knee, as it was received within one year from the June 2012 rating decision.  As such, the appeal stems from the June 2012 rating decision.  Additionally, the Veteran's March 2015 claim for a compensable disability rating for his degenerative joint disease of the left knee with limited extension was received within one year of the August 2014 rating decision and prior to the change in VA regulations requiring the use of the specific form VA Form 21-0958 to file a NOD.  Therefore, this appeal stems from the August 2014 rating decision.

The Veteran testified at a videoconference hearing in August 2017 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the electronic claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking disability ratings in excess of 20 percent for tricompartmental degenerative joint disease of the left knee, in excess of 10 percent for laxity of the left knee, and a compensable disability rating for degenerative joint disease of the left knee with limited extension.  Specifically, the Veteran contends that his left knee causes him constant pain and his symptomatology is more severe than reflected by his currently assigned disability ratings.

In the August 2017 Board hearing, the Veteran's fiduciary testified that she visited the Veteran once or twice a month and that the Veteran complained a little more about his knees than he did the year before.  As it seems the Veteran's service-connected left knee disabilities may have worsened since his most recent VA medical examination, the Board determines that a contemporaneous VA examination is necessary to ascertain the current severity of the Veteran's service-connected left knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

Furthermore, the Board notes that the Veteran was afforded VA examinations for his left knee disabilities in August 2014, April 2015, and May 2016.  Subsequent to the latest VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

Unfortunately, the VA examination reports of record do not meet all of the requirements set forth above.  The examinations failed to conduct joint testing for pain on passive motion and in non-weight-bearing conditions.  The Board acknowledges that the Veteran's opposite joint, the right knee, is damaged and therefore this component of Correia is not required.  Since the reports do not fully satisfy the requirements of Correia, a new examination for the Veteran's tricompartmental degenerative joint disease of the left knee, laxity of the left knee, and degenerative joint disease of the left knee with limited extension is necessary to decide the claims.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Veteran must be afforded a new VA examination that addresses Correia requirements to determine the current severity of his service-connected left knee disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected left knee disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the VBMS or Virtual VA electronic folders.  

A specific request must be made for updated VA outpatient treatment records.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected left knee disabilities.  The Veteran's electronic claims file should be made available to and reviewed by the examiner and he or she must indicate whether such review was accomplished.

The examiner should determine the range of motion of the Veteran's left knee, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and non-weight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe.

All examination findings, along with complete rationale for any conclusions reached, must be provided.  If unable to provide an opinion without resorting to speculation, the examiner should explain the basis for this conclusion (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




Department of Veterans Affairs


